Citation Nr: 0710665	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 19, 1997, 
for the award of a 30 percent disability rating for service-
connected traumatic dislocation, right hip, with aseptic 
necrosis, status post surgery ("right hip disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had service in the U.S. Army Reserve to include a 
period of duty in April 1983 when the veteran was involved in 
a motor vehicle accident.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  An April 1987 rating decision granted service connection 
for the veteran's right hip disability and assigned a 20 
percent disability rating effective November 1985.  The 
veteran did not appeal that decision, and it is final.

2.  In a January 1994 rating decision, the RO denied a 
disability rating in excess of 20 percent for the veteran's 
right hip disability.  The veteran did not appeal that 
decision, and it is final.
 
3.  In a June 2002 rating action, the RO reevaluated the 
veteran's right hip disability and increased the disability 
rating to 30 percent, effective from May 19, 1997.  

4.  The evidence does not show that the veteran's right hip 
disability had increased in severity prior to May 19, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 1997, 
for the grant of a 30 percent disability evaluation for the 
veteran's service-connected right hip disability are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o), 4.71a, Diagnostic Code 5255 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

The Board notes that the original claim adjudicated was for 
an increased disability rating for the veteran's right hip 
disability, which was granted in a June 2002 rating decision 
and was effective May 19, 1997.  The veteran disagreed with 
the assignment of May 19, 1997, as the effective date of the 
increase in his disability rating to 30 percent.  Thereafter 
the RO provided notice to the veteran on September 2005 of 
the Pelegrini II elements of how to establish an earlier 
effective date and readjudicated the veteran's claim in 
November 2006.  However, since the veteran's claim was 
initially one for an increased rating, which has been 
granted, the Board finds that VA's obligation to notify the 
veteran was met as the claim was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the September 2005 notice 
relating to the veteran's appeal for an earlier effective 
date is not prejudicial to the veteran.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
employment-related medical records are in the file for 
treatment from April 1990 through May 1997.  The veteran did 
not identify any private treatment.  The veteran was notified 
in the rating decision, Statement of the Case and 
Supplemental Statements of the Case of what evidence the RO 
had obtained and considered in rendering its decisions.  VA 
is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2006).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
The effective date of an award of increased compensation can 
be the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination that is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

In an April 1987 rating decision, the RO granted service 
connection for the veteran's right hip disability and 
evaluated it as 20 percent disabling.  The veteran did not 
appeal that decision, it is therefore final.  The RO 
reevaluated the veteran's service-connected right hip 
disability in a January 1994 rating decision and denied an 
increase in the disability rating.  The veteran did not 
appeal that decision, and it is therefore final.  In the June 
2002 rating decision, the RO again reevaluated the veteran's 
right hip disability and granted an increase to 30 percent 
for the veteran's right hip disability.  The RO assigned an 
effective date of May 19, 1997, based upon a VA spine 
examination which demonstrated that the veteran's right hip 
disability had been aggravated.

The veteran contends that the effective date should be 1991 
when he contends he first filed his claim.  In reviewing the 
claims folder, however, the Board does not find that the 
veteran filed a claim for an increased rating for his right 
hip disability in 1991.  Rather the veteran filed a claim in 
August 1991 for an increased rating for his back condition 
(lumbar paravertebral myositis with dorsolumbar scoliosis).  
In his claim, the veteran made no mention of his service-
connected right hip disability.  This is not, therefore, a 
basis for establishing an earlier effective date.

Furthermore, the veteran has not claimed that clear and 
unmistakable error was made in evaluating his right hip 
disability in either the April 1987 or January 1994 rating 
decisions.  Thus, this is also not a basis for establishing 
an earlier effective date.

The Board must, therefore, consider whether the medical 
evidence prior to May 1997 is consistent with a 30 percent 
rating for the veteran's right hip disability.  The veteran's 
right hip disability was evaluated by analogy to impairment 
of the femur under Diagnostic Code 5255.  Diagnostic Code 
5255 provides that 20 percent is warranted when there is 
malunion of the femur with moderate hip disability.  A 30 
percent evaluation is assignable for malunion of the femur 
with marked hip disability.  38 C.F.R. § 4.71a (2006).

In this case, based on these criteria and for the reasons 
noted below, the evidence of record establishes that the 
veteran's right hip disability did not more nearly 
approximate the criteria for an evaluation of 30 percent 
prior to May 19, 1997.  The  medical evidence prior to May 
1997 consists of VA employee-related treatment records from 
April 1990 to May 1997.  These records do not show that the 
veteran had more than a moderate right hip disability 
comparable to malunion of the femur with marked hip 
disability.  X-rays taken during that period of time were 
normal.  A magnetic resonance imaging (MRI) study was also 
normal.  In addition, the treatment records indicate the 
veteran had either full range of motion of the right hip or 
minor limited motion.  These records also indicate that the 
veteran was working full-time and that the majority of his 
complaints during this period of time were related to his low 
back disability.

Thus, the evidence fails to show entitlement to a 30 percent 
evaluation prior to May 1997, and therefore, entitlement to 
an effective date for this rating before May 1997 is denied.  







ORDER

Entitlement to an effective date earlier than May 19, 1997, 
for the award of a 30 percent disability rating for service-
connected traumatic dislocation, right hip, with aseptic 
necrosis, status post surgery ("right hip disability"), is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


